DETAILED ACTION
Response to Amendment
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 3/15/2022. Claims 1, 4-6, and 1-11, and 14 have been amended. Claims 1-14 are pending and will be considered for examination.
3.	In light of applicant’s amendments to the claims, the objections to the claims are withdrawn.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
 sale or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claims 1-4, 6, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapiro et al. (US 2017/0075558 A1).
As in independent Claim 1, Shapiro teaches an interaction system for an cockpit of an aircraft (figs. 1-2, pars. 15-16, an avionics display system 100 installed in an aircraft cockpit), comprising: 
 	a display assembly associated with an avionic screen (figs. 1-2, pars. 15-16,  the avionics display system 100 includes multiple touch-sensitive interactive displays) and including: 
 	 a video acquisition module configured to acquire a first graphic feed coming from an avionic system and a second graphic feed coming from an open-world equipment item (figs. 1-2, 5, at least pars. 15-16, 20, the avionics display system 100 can display information coming from an avionics system on the primary avionics display 102 and information/display elements coming from other devices (e.g., or more pads, tablets, or similar electronic flight bag (EFB) devices 126) on the secondary avionics display 104; further see figs. 3-4, 6, pars. 17-19, 21-22); 
 	 a media management module configured to control the display on the avionic screen in order to display, on this screen, the first graphic feed in a first window and the second graphic feed in a second window, the media management module further being configured to generate windowing data relative to a positioning of different windows on the display screen (figs. 1-2, 5, at least pars. 15-16, 20, the information coming from the avionics system can be displayed on the primary avionics display 102 and the information/display elements coming from other devices (e.g., or more pads, tablets, or similar electronic flight bag (EFB) devices 126) on the secondary avionics display 104. Further, the avionics display system 100 (e.g., keyboard panels) can displays a plurality of windows on the displays. For example, as shown in fig. 2A,  the primary avionics display 102 displays one or more multifunction windows (MFW) 112; further see figs. 3-4, 6, pars. 17-19, 21-22); and 
 	 an interaction assembly able to generate interaction data relative to each interaction of a user with the avionic screen (figs. 1-2, 5, at least pars. 15-16, 20,  the avionics display system 100 generates data/information relative to each interaction of the user with the multiple displays; further see figs. 3-4, 6, pars. 17-19, 21-22); 
 	a connection box for the open-world equipment item comprising (fig. 5, par. 20, can claim 1, for example, a link 128): 
 	a first conversion module configured to receive the windowing data coming from the media management module and the interaction data coming from the interaction assembly (figs. 1-2, 5, at least pars. 15-16, 20, the avionics display system 100 can receive information/data including user interactions/selections/gestures associated with the displays and the keyboard panels; further see figs. 3-4, 6, pars. 17-19, 21-22); 
 	 a second conversion module able to receive a graphic feed coming from the open-world equipment item and to send it to the video acquisition module to display it in the second window of the avionic screen (figs. 1-2, 5, at least pars. 15-16, 20, the avionics display system 100 can receive information/data including user interactions/selections/gestures from the other devices that can be displayed on the displays (e.g., secondary avionics display 104); further see figs. 3-4, 6, pars. 17-19, 21-22); 
 	a control module of the open-world equipment item configured to process the windowing data and the interaction data coming from the first conversion module in order to generate, from at least some of the interaction data, a command intended for the open-world equipment item (fig. 15, at least pars. 2, 20, the avionics display system 100 can process the information/data including the user interactions/selections/gestures associated with the other device (e.g., tablet 126) to generate a command for the other device; further see figs. 3-4, 6, pars. 15-19, 21-22);
wherein the interaction assembly comprises a tactile gesture acquisition module configured to acquire each tactile interaction by the user with the avionic screen and to convert it into an interaction datum (at least pars. 15, 17-18, the avionics display system 100 includes multiple touch-sensitive interactive display surfaces that can receive/determine touch inputs on the displays received from the user to perform actions; further see 24-28);
 	wherein the media management module is connected to the first conversion module via the tactile gesture acquisition module (at least pars. 17, 21-23,ther keyboard panels are connected to the avionics display system 100 via the touch touch-sensitive interactive display surfaces; further see 24-28). 

 	As in Claim 2, Shapiro teaches all the limitations of Claim 1. Shapiro further teaches that the tactile gesture acquisition module is connected to the control module of the open-world equipment item via the first conversion module (at least pars. 15, 17-18, 20; further see 24-28). 

 	As in Claim 3, Shapiro teaches all the limitations of Claim 1. Shapiro further teaches that the interaction assembly comprises a command acquisition module configured to acquire each interaction by the user exerted on a pointing device and/or a keyboard, the command acquisition module being connected directly to the media management module (see fig. 6, pars. least pars. 21-22). 
 	As in Claim 4, Shapiro teaches all the limitations of Claim 1. Shapiro further teaches that the video acquisition module is configured to exert at least one processing operation of the second graphic feed, each processing operation being chosen from a group comprising: extracting a region of interest from this graphic feed; rotating this graphic feed; scaling this graphic feed as a function of a resolution of this feed and the resolution of the second window; translating this graphic feed (figs. 4 and 6, pars. 19, 22,  for example, For example, the pilot may tap (116) on a MFW 112a displayed by the pilot-side primary avionics display 102a, thereby highlighting the corresponding selector 122a on the pilot-side FSP 106a).

 	As in Claim 5, Shapiro teaches all the limitations of Claim 1. Shapiro further teaches that the control module is able to convert each interaction datum in a coordinate system of the open-world equipment item by using a corresponding windowing data (see at least fig. 5, par. 20).

 	As in Claim 7, Shapiro teaches all the limitations of Claim 1. Shapiro further teaches that the command module is integrated into the connection (at least pars. 17, 21-23; further see 24-28). 

 	As in Claim 8, Shapiro teaches all the limitations of Claim 1. Shapiro further teaches that the command module is integrated into the open-world equipment item (at least pars. 15-17-20). 

 	As in Claim 9, Shapiro teaches all the limitations of Claim 1. Shapiro further teaches that the connection box is connected to the display assembly via at least two cables, one of the two cables connecting the first conversion module to the display assembly, and the other cable connecting the second conversion module to the display assembly (par. 20 and claim 1, the link 128a and 128b are connected to the avionics display system 100 to display receive/display the information/data); 
 	the connection box is connected to the open-world equipment item via at least two cables, or via a cable and a wireless connector, or via two wireless links (par. 20 and claim 1, for example, the link 128 may include either a wireless link 128a or a physical (ex.--wired)link 128b). 

 	As in Claim 10, Shapiro teaches all the limitations of Claim 1. Shapiro further teaches that the system comprises another display assembly similar to said display assembly and associated with another avionic screen (fig. 1, par. 15, the avionics display system 100 includes one or more format selector panels (FSP) 106 as well as the primary avionics displays 102 and the secondary avionics display 104); 
 	the first conversion module of the connection box being able to receive the interaction data coming from the interaction assembly of a single display assembly at a time (fig. 5, par. 20); 
 	the second conversion module of the connection box being able to send the graphic feed coming from the open-world equipment item and to the video acquisition module of each display assembly in order to display it in the second window of a corresponding avionic screen (fig. 5, par. 20). 
 	As in Claim 11, Shapiro teaches all the limitations of Claim 1. Shapiro further teaches that at least one other connection box to another open-world equipment item similar to said connection box (fig. 5, par. 20, the link 126); 
 	the media management module of at least one display assembly being configured to display, on the corresponding avionic screen, a graphic feed coming from this other open-world equipment item in a third window (fig. 5, par. 20). 
  	As in Claim 14, Shapiro teaches all the limitations of Claim 1. Shapiro further teaches that each connection box is a host station of a corresponding open-world equipment item (fig. 5, par. 20); and 
 	the open-world equipment item is a touch-sensitive tablet (fig. 5, par. 20). 


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

5. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 2017/0075558 A1) in view of De Bossoreille, Romain (US 2017/0242564  A1, hereinafter Bossoreille).
	As in Claim 6, Shapiro teaches all the limitations of Claim 1. Shapiro does not teach that the windowing data comprise: origin of the second window in a coordinate system of the avionic screen; dimensions of the second window; cropping of the second feed. 
 	However, in the same field of the invention, Bossoreille teaches that the windowing data comprise: origin of the second window in a coordinate system of the avionic screen; dimensions of the second window; cropping of the second feed (fig. 2, par. 52, a screen of a tablet (zone Z) is copied and displayed in a zone Z' of identical size, or one of increased dimensions so as to cover the entire screen 1 of a control panel if necessary). 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the information/data and user interface elements received from the avionics devices and other devices (e.g., tablets) taught by Shapiro with the receiving of the information of the size/dimension of the displays (e.g., display size of the tablet) taught by Bossoreille to receive the information of the size/dimension of the displays (e.g., display size of the tablet) when the avionics display system receives the information/data from the avionics devices and other devices (e.g., tablets). The motivation or suggestion would be to receive information related to a size/dimension of the display (e.g., (e.g., display size of the tablet) in order to present all of the information coming from the tablet in displays of the avionics display system.


6. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 2017/0075558 A1) in view of McCusker et al. (US 10235890 B1).
	As in Claim 12, Shapiro teaches all the limitations of Claim 11. Shapiro does not teach the interaction system comprising a control server connected to said at least one display assembly and configured to send interaction data and windowing data to the open-world equipment item corresponding to these data. 
 	However, in the same field of the invention, McCusker teaches the interaction system comprising a control server connected to said at least one display assembly and configured to send interaction data and windowing data to the open-world equipment item corresponding to these data (figs. 2-4, at least col. 6, lines 13-37, col. 7, line 64-col. 8, line 17,  an aircraft server 212 connected to an aircraft display system  202 that can send information (e.g., data related to interactions and the aircraft/displays) to a mobile device 222; further see col. 8, line 45-col. 9, line 27).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the information/data and user interface elements received from the avionics devices and other devices (e.g., tablets) taught by Shapiro with the comprising of the sever for sending the data/information/graphical user interface to the mobile device taught by McCusker to comprise the sever for sending the information/graphical user interface to the mobile device when the avionics display system receives the information/data from the avionics devices and other devices (e.g., tablets). The motivation or suggestion would be to comprise an aircraft server connected to an aircraft display system to facilitate data transfer between the server and mobile devices.


7. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 2017/0075558 A1) in view of Frisco et al. (US 2011/0219409 A1).
 	As in Claim 13, Shapiro teaches all the limitations of Claim 11. Shapiro does not teach the interaction system comprising a video server able to send a graphic feed coming from each open-world equipment item to the corresponding display assembly. 
 	However, in the same field of the invention, Frisco teaches the interaction system comprising a video server able to send a graphic feed coming from each open-world equipment item to the corresponding display assembly (figs. 19, 29, 37-38, a video server 130 , at least pars. 140, 143-144, 147-148, 218,   an aircraft in-flight entertainment (IFE) system 400 comprises a video server 403 able to send a graphic feed (e.g., movies) coming from open-world equipment item (e.g., portable devices such as a laptop computer 412, personal electronic device (PED), and the like) to corresponding display assembly (e.g., visual display unit (VDU) 904)).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the information/data and user interface elements received from the avionics devices and other devices (e.g., tablets) taught by Shapiro with the comprising of the video sever for presenting the graphic feed of the portable device to the displays of the aircraft taught by Frisco to comprise the video sever for presenting the graphic feed of the portable device to the displays of the aircraft when the avionics display system receives the information/data from the avionics devices and other devices (e.g., tablets). The motivation or suggestion would be to comprise a video server in an aircraft system (or in-flight entertainment system) so that a user can easily view a graphic feed of the user’s portable device via displays mounted in an aircraft.


Response to Arguments
8.	Applicant's arguments with respect to the claims 1-20 have been fully considered, but are deemed unpersuasive.
	Regarding to claim 1, Applicant first appears to argue that Sharipo fails to teach "a media management module configured to control the display on the avionic screen in order to display, on this screen, the first graphic feed in a first window and the second graphic feed in a second window” as recited in claim 1. The Examiner respectively disagrees.the avionics display system 100 can display information coming from an avionics system on the primary avionics display 102 and information/display elements coming from other devices (e.g., or more pads, tablets, or similar electronic flight bag (EFB) devices 126) on the secondary avionics display 104 (1-2, 5, at least pars. 15-16, 20); further see figs. 3-4, 6, pars. 17-19, 21-22. Applicant argues that Sharipo fails to disclose or suggest at least that both feeds can be displayed in different windows, and also does not disclose or suggest at least to simultaneously display both windows in the same display. However, The Examiner notes that Claim 1 does not require simultaneously displaying both of the first window and the second window in the same display. Applicant further argues that Sharipo failsto teach "windowing data relative to the positioning of different windows on the display screen”. The Examiner respectively disagrees. For example, in fig. 2A and par. 16, the primary avionics display alone displays one or more multifunction windows (MFW) 112 without any overlapping the windows.
 	Applicant next appears to argue that Sharipo fails to teach "connection box for the open-world equipment item." Applicant additionally argues that Sharipo also fails to teach "a first conversion module configured to receive the windowing data coming from the media management module and the interaction data coming from the interaction assembly The Examiner respectively disagrees. The Examiner notes that the wireless link 128a or a physical (ex. - wired) link 128b can be interpreted as the connection box, which can be included one of the displays (e.g., secondary avionics display). With the links, the avionics display system can transmit information and data including avionics event in order to display them in the windows.
 	Applicant next appears to argue that Sharipo fails to teach “a control module of the open- world equipment item configured to process the windowing data and the interaction data coming from the first conversion module in order to generate, from at least some of the interaction data, a command intended for the open-world equipment item”. The Examiner respectively disagrees. The avionics display system 100 can process the information/data including the user interactions/selections/gestures associated with the other device (e.g., tablet 126) to generate a command for the other device (fig. 15, at least pars. 2, 20; further see figs. 3-4, 6, pars. 15-19, 21-22).
 	Applicant next appears to argue that “the media management module is connected to the first conversion module via the tactile gesture acquisition module”. The Examiner respectively disagrees. The keyboard panels are connected to the avionics display system 100 via the touch touch-sensitive interactive display surfaces (at least pars. 17, 21-23; further see 24-28). 
 	Thus, Sharipo alone teach all the limitations recited in claim 1.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
 Primary Examiner, Art Unit 2144